 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   CAMERON ROSETTA (on behalf of                Case No. 2:19−cv−08994−AS
11   himself and all others similar situated),
                                                  CLASS ACTION
12                              Plaintiff,
13                                                Assigned For All Purposes To:
           vs.                                    Honorable Alka Sagar
14

15   PAYCOM SOFTWARE, INC. and                    [PROPOSED] ORDER RE.
     PAYCOM PAYROLL, LLC,                         STIPULATION TO VACATE
16                                                DISCOVERY AND TRIAL DATES
17                              Defendants.       IN LIGHT OF CLASS ACTION
                                                  AND PAGA SETTLEMENT
18

19                                                Complaint Filed: October 18, 2019
20

21

22

23

24

25

26

27

28


                                         [PROPOSED] ORDER
 1                                    [Proposed] Order
 2         Pursuant to the parties’ Stipulation to Vacate Discovery and Trial Dates, and
 3   GOOD CAUSE APPEARING THEREFORE, THE COURT HEREBY ORDERS
 4   as follows:
 5         1) The parties’ Stipulation to vacate the pending discovery cut-offs, pretrial
 6            and trial deadlines is GRANTED; and
 7         2) In the event the parties require the Court’s attention in relation to the
 8            schedule for the case, the parties are ordered to submit a joint statement
 9            requesting a status conference with the Court.
10

11         IT IS SO ORDERED.
12

13   DATED: January 25, 2021                        / s / Sagar
                                            _______________________________
14                                          Honorable Alka Sagar
15                                           United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -1-
                                       [PROPOSED] ORDER
